 

AOMS`B.." -, (R.ev 11/16) ]udé.]hé;l.t...ih.\a Cllmma]_€ase ss _ t . _\. ….....… .._ ...__.
Sheet l ...........-

UNITED STATES. DISTRlCT COURT

Western District of Washing‘ton

 

UNITED STATES OF AMERICA .]U])GMENT IN A CRIMINAL CASE
V.

OMA_R ABDULLAH 1 CaseNum`her: 2:17CR00291JLR-0'01
USM Number: 48675-086
Robert Butler . '

 

Defendant’s Attomey
THE DEFENDANT:

pleaded guilty to count(s) l, 4, and 7 of the Superseding Indictment

 

i:| pleaded nolo contendere to count(s)

 

Whi ch Was accepted by the court.
l:l Was found guilty on oount(s)

 

after a plea-of not guil_ty.
The defendant is adjudicated guilty of these otfenses:
Title & S_ecticn Nature of Offense 1 n Offense Ended Count
18 U S C. § 11 l(a)(l) and (b) Assault of a Federal Oftieer and Person Assisting Federal 10/20/2017 1
Ofilcers
18 U.S.C. § 2114(a) Robbery ofl\/loney of the United States 10/201‘2017 4

18 U.S.C. § 922(g)(l) Unlawfui Possession of a Firearm ` 10/20/2017 7

The defendant is sentenced as pr ovided' m pages 2 through 4 of this judgment The sentence' 1s imposed pursuant to
the Sentencing Reforrn Act of 1984

|:I The defendant has been found not guilty on count(s)

 

l Count(s) 2 and 5 ` ' |:| is l lare dismissed on the motion of the United States

It` rs ordered that the defendant must notify the Unitedd States attorney for this district within 30 days o`f any change of name, residence,
01 mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are _yfi.ill paid. If ordered to pay
restitution, the defendant must notify the court and United Sta'tes Atwerialc ages ln economic circumstances

¢A §

QRr-;E/v BEILG

Assistant United Sfdi&§_)rdorney

p',.\fl. 520|¢|

 

Datqlmpositio of]udgment § 0 Y
/\ /\ 4..¢\
.. ., \

_ Signature~of Jud'ge{é

The Honorab J ames L. Rohart
United States District Ju.dg'e

 

Na`rnc and Title of udge

d ,\ae\ _Qb\"\

Date

 

 

Aoili'é`i§""" ` "(i<`¢`\}`.'i`ine) JHd§iiIé}ii`iHi{diiiiih£i`€£§é""
Shcct 2 _ Imprisonment

Judgment__ Page 2 of 4

- DEFENDANT: ()MAR ABDULLAH
CASE NUMBER: 2:17CR00291.TLR~001

l[\/_[PRISONMENT

The defendant is hereby committed to the custody of the United State_s Bureau ofPrisons to be imprisoned for a total term of:

time S'ervwi im cwawiga,fif;° via'i=&

i:| The court makes the following recommendations to the Bureau of Prisons:

 

7 M The defendant is remanded to the custody of the United States Marshal.

i:i The defendant shall surrender to the United Stat'es Marshal for this district:
i:| at |:| a.m. |:| p.m. on
|:| as notified by the United States Marshal.

 

l:| The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
|:| before 2 p.m. on
|:| as notified by the United States Marshal.

 

ij as notified by the Probation or Pretrial Services Office.

 

 

 

. RETURN
I have executed thisjudgment as follows:
Defendant delivered on _ to
at _ , With a certified copy of this judgment
UNITED STATES MARSHAL
By

 

DEPUTY UNITED STATES MARSHAL

 

 

AOMSB”(RW llhé)_j{“_i_§l_];éh_{_l:..l_]_; EIMHF;.I_.&§§&_ "___ _ _. _ __ __ __ ___
Sheet 5 ~ Criminal Mcnetary Penalties

Judgmcnt _ Page 3 of 4
DEFENDANT: OMAR AB])ULLAH

CASE NUMBER: 2:17CR00291]LR-`[)01
CRHVI]NAL MONE'I`ARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment JVTA Assessment" Fine h Restitution
TOTALS $ ' 300 ` N."A WaiV€Ci N/A
i:i The determination of restitution is deferred until n . An Amended Judgment in a Criminal Case 640 245 C)

will be entered after such determination

l:] The defendant must make restitution (including community restitution) to the following payees in the amount listed below
lf the defendant makes a partial payment, each payee shall receive an approximately ploportioned payment unless specified
otherwise m the priority orde1 or percentage payment column below However, pursuant to 18 U. 8 C § 3664(i), all nonfedei al
victims must be paid before the United States is paid.

Narne of Payee ` T-otal Loss"‘ Restitlltion Ordered Priority or Percentage

 

TOTALS -$ 0.00 ' $ 0.00

I:l Restitution amount ordered pursuant to plea agreement $

 

i:i The defendant must pay interest on restitution and a fine of more than $2, 500, unless the restitution or fine is paid in full before
the fifteenth day after the date of the judgment, pursuant to lS U. S. C. § 3612(f). All of the payment options on Sheet 6 may be
subject to penalties for delinquency and default, pursuant to 18 U. S. C. § 3612(g).

_l:| The court determined that the defendant does not have the ability to pay interest and it is ordered that:
i:|_ the interest requirement is waived for the l:i fine |:i restitution
l:i _` the interest requirement for the ij fine l:| restitution is modified as follows:

The court finds the defendant is financially unable and is unlikely to become able to pay a iine and, accordingly, the imposition
of a hne` is waived.

* ]ustice for Victirns of Trafiicl{ing Act of2(}15 Pub. L. No. 114 22.
** F1nd1ngs foi the total amount of losses are requi1ed under Chapteis 109A,110,110A and ll3A of Title 18 for
offenses committed on or aftei September 13, 1994, but before Ap1i123, 1996.

 

 

 

A0245B(Revl_lmé)jud_gmémmac_llmmalcases _ . _ _ __ _ _
Sheet 6 -m Schedule of Payments

w _ m Judgment ~ Page 4 of 4
DEFENDANT: OMAR AB])ULLAH
CASE NUMBER: 2117CR00291_TLR-001

SCHEDULE O_F PAYMENTS

Having assessed the defendants ability to pay, payment of the total criminal monetary penalties is due as follows:

PAYMENT IS DUE ll\/l]\/lEDlATELY. Any unpaid amount shall be paid to _
Clerk's Office, United States District Court, 700 Stewart St`reet, Seattle, WA 98101.

During the period of imprisonment, no less than 25% of their inmate gross monthly income or $25.00 per quarter,
whichever is greater, to be collected and disbursed in accordance with the Inmate Financial Responsibility Prograrn_

[| During the period of supervised release, in monthly installments amounting to not less than 10% of the defendantsl gross
monthly household income, to commence 30 days after release from imprisonment

ij During the period of probation, in monthly installments amounting to not less than 10% of the defendant‘s`gross monthly
household income, to commence 30 days after the date of this judgment'.

The payment schedule above is the minimum amount that the defendant is expected to pay towards the monetary
penalties imposed by the Court. The defendant shall pay more than the amount established whenever possible T he
defendant must notify the Court, the United States Probation Oftice, and the United States Attorney's Office of any
material change in the defendants financial circumstances that might affect the ability to pay restitution

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment payment of criminal monetary
penalties is due during the period of imprisonment All criminal monetary penalties, except those payments made through
the Federal Bureau of Prisons’ Inmate Financial Responsibility Program are made to the United States Distr_ict` Court,
Wes'tern District of Washington. For restitution payments, the Clerlc of the Court is to forward money received to the
'party(ies) designated to receive restitution specified on the Criminal Monetaries (Sheet 5) page. _
'The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed

l:i _ioint and Several

Defendant and Co-Defendant Names and Case Numbers {1nc1adiagdefendam namber), Total Amount, Joint and Several
Amount, and corresponding payee, if appropriate

|:l The defendant shall pay the cost of prosecution
The defendant shall pay the following court cost(s):

i:|` T he defendant shall forfeit the defendant’s interest in the following property to the United States:

Payrnents shall be applied in the following order: (l) assessment (2) restitution principal, (3) restitution interest, (4) fine principal,
(5) fine interest, (6) community restitution, (7) JVTA Assessment, (8} penalties, and (9) costs, including cost of prosecution and court costs.

 

